IN THE
                         TENTH COURT OF APPEALS



                                No. 10-19-00198-CR

                       IN RE JARVIS DYWANE TYSON


                               Original Proceeding



                          MEMORANDUM OPINION


      Jarvis Dywane Tyson’s Petition for Writ of Mandamus, filed on June 13, 2019, is

denied.


                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed June 26, 2019
Do not publish
[OT06]